Citation Nr: 0319541	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an rating in excess of 10 percent for service-
connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from March 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted an increased rating 
of 10 percent for his service-connected bilateral hearing 
loss.  The veteran appealed, seeking a rating in excess of 10 
percent for that disability.  In March 2002, the claimant 
elected to have his claim reviewed under the traditional 
appeal process.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by Statement of 
the Case provided them on March 12, 2002, which informed them 
of VA's duty to notify them of the information and evidence 
necessary to substantiate the claim and to assist them in 
obtaining all such evidence.  That document also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

That Statement of the Case also informed the claimant and his 
representative of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to increased ratings, the 
applicable provisions of VA's Schedule for Rating 
Disabilities, the decision reached, and the reasons and bases 
for that decision.  In addition, that Statement of the Case 
notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Statement of the Case informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has afforded the 
claimant a recent VA audiology examination in February 2002, 
and the claimant has declined a hearing before an RO Hearing 
Officer or before the Board.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The most recent VA audiology examination in February 2002 
disclosed that the claimant's service-connected bilateral 
hearing loss was manifested by a level II hearing acuity in 
each ear.  

3.  The veteran's service-connected bilateral hearing loss 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5013, 5103A (West 2000);  38 C.F.R. 
§§ 3.321(b)(1), Part 4, §§ 3.321, Part 4, 4.1, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2002


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty with the United 
States Marine Corps from March 1962 to October 1966.  

A rating decision of January 1974 granted service connection 
for bilateral hearing loss, rated as noncompensably 
disabling.  The claimant was notified of that decision and of 
his right to appeal by RO letter of January 16, 1974, but did 
not initiate an appeal.  Thereafter, rating decisions of 
October 1980, June 1988, and September 1999 denied the 
veteran's claims for an increased (compensable ) rating for 
service-connected bilateral hearing loss.  The claimant was 
informed of each of those decisions and of his right to 
appeal by RO letters, but failed to initiate an appeal of any 
of those determinations.  

On August 29, 2001, the claimant requested an increased 
(compensable) rating for his service-connected bilateral 
hearing loss.  Following a VA audiology examination in 
February 2002, a rating decision of February 2002 granted an 
increased rating of 10 percent for his service-connected 
bilateral hearing loss.  The veteran appealed, seeking a 
rating in excess of 10 percent for that disability.  

The VA audiology examination upon which the rating decision 
of February 2002 was predicated showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
90
90
105
LEFT
10
15
35
45
60

Those findings disclosed that the average pure tone threshold 
(1000 to 4000 Hertz) in the right ear, in decibels, was 76, 
with speech discrimination of 92 percent correct, while the 
average pure tone threshold (1000 to 4000 Hertz) in the left 
ear, in decibels, was 38, with speech discrimination of 84 
percent correct.  

In his Substantive Appeal (VA Form 9), received in April 
2002, the claimant stated that he discontinued work as a 
hazardous material hauler in August 2001 because of getting 
into numerous accidents and a hazardous material spill; that 
his service-connected hearing loss caused a continuing 
problem; that he had to stop driving because his nerves were 
gone; and that he feels that his service-connected hearing 
loss caused his employment to end.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2000); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire rating schedule to ensure that the 
rating schedule uses current medical terminology, reflects 
medical; advances that have occurred since the last review, 
and provides unambiguous rating criteria.  As the claimant's 
request for an increased (compensable) rating was received on 
August 29, 2002, only the revised criteria, effective June 
10, 1999, are applicable to this appeal.  The claimant and 
his representative were notified of the revised criteria for 
evaluating service-connected hearing impairment in the 
Statement of the Case provided them on March 14, 2002.  

Under the new criteria, evaluations of defective hearing  
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the  
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and  
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85 and Part  4, Diagnostic Code 6100 (2002).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2002).  Also 
under the new criteria, Table VIa is used when the examiner 
certifies that the use of speech discrimination testing is 
not appropriate because of language difficulties,  
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2002).

Under 38 C.F.R. § 4.86(a) (2002), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 Hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85 
and § 4.87, Codes 6100-6111 (2002).  The VA rating schedule 
sets forth 11 levels of auditory acuity, shown in chart form, 
designated as level I for essentially normal hearing through 
level XI for profound deafness.

The VA audiology examination upon which the rating decision 
of February 2002 was predicated showed that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
90
90
105
LEFT
10
15
35
45
60

Those findings disclosed that the average pure tone threshold 
(1000 to 4000 Hertz) in the right ear, in decibels, was 76, 
with speech discrimination of 92 percent correct, while the 
average pure tone threshold (1000 to 4000 Hertz) in the left 
ear, in decibels, was 38, with speech discrimination of 84 
percent correct.  Those findings equate to a level II hearing 
acuity in the right ear, and a level II hearing acuity in the 
left ear, and warrant assignment of a 10 percent evaluation, 
but no more, for his service-connected bilateral hearing 
loss.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321 (2002).

In the February 2002 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing impairment, and 
a copy of that rating decision was provided the claimant and 
his representative.  Since this matter has been adjudicated 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2002).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2000).

As noted above, in his Substantive Appeal (VA Form 9), 
received in April 2002, the claimant stated that he 
discontinued work as a hazardous material hauler in August 
2001 because of getting into numerous accidents and a 
hazardous material spill; that his service-connected hearing 
loss caused a continuing problem; that he had to stop driving 
because his nerves were gone; and that he feels that his 
service-connected hearing loss caused his employment to end.  
The Board notes that, while the claimant asserted that his 
service-connected hearing loss caused a continuing problem, 
he attributes his having to stop driving to "[his] nerves 
being gone."  However, service connection is not in effect 
for a nervous condition.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
With respect to employment, the evidence shows that the 
claimant stated that he discontinued work as a hazardous 
material hauler in August 2001 because of his nerves.  This 
evidence obviously is not consistent with marked interference 
with employment from service-connected bilateral hearing 
loss.  As for hospitalization, it does not appear that the 
veteran has been hospitalized as an inpatient at any time 
because of his service-connected bilateral hearing loss.  In 
addition, there is no evidence of an exceptional or unusual 
clinical picture.

The Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet,. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service-connected bilateral hearing loss causes 
marked interference with employment or results in frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about the 
veteran's service-connected bilateral hearing impairment 
which is not contemplated in the criteria in the VA's 
Schedule for Rating Disabilities.  Accordingly, the Board 
finds that referral of the issue of an assignment of an 
extraschedular rating to the appropriate officials pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.    

As the evaluation of service-connected hearing impairment is 
governed by specific rating criteria, the Board finds that 
the doctrine of resolution of benefit is inapplicable to this 
appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an rating in excess of 10 percent for service-
connected bilateral hearing loss is denied. 



____________________________________________
G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

